Citation Nr: 1716112	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  14-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin
  

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits for the appellant as the remarried widow of a deceased veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1956.  The appellant is the remarried widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Cleveland, Ohio retains jurisdiction of the appeal.

In November 2016, the appellant testified at a videoconference hearing before the undersigned.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1955.

2.  The Veteran died in October 1998, and according to his death certificate, he and the appellant were married at the time of his death.

3.  The appellant remarried in August 2000 and this marriage did not end by annulment, divorce, or otherwise.


CONCLUSION OF LAW

As a matter of law, entitlement to DIC benefits as the surviving spouse of the Veteran is not warranted.  38 U.S.C.A. §§ 101 (3), (14), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case, the facts are not disputed and there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
The evidence reflects that the appellant and Veteran were married in August 1955.  The Veteran died in October 1998 from amyotrophic lateral sclerosis (ALS).  At the time of the Veteran's death, the appellant and the Veteran were married.  The appellant remarried in August 2000.  In May 2010, service connection for the cause of the Veteran's death was granted.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50 (a).  A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50 (b).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 C.F.R. §§ 3.55 (a)(1)-(10); see also 38 U.S.C.A. §§ 103 (d), 1311(e).  The remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55 (a)(3).  Under 38 C.F.R. § 3.55 (a) (10) (ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

In September 2009, VA received from the appellant a VA Form 21-534 seeking DIC benefits as the surviving spouse of the Veteran.  Therein, the appellant indicated that the Veteran died in October 1998, while the couple was married, and that she had remarried in August 2000.

It is not in dispute that the Veteran was married to the appellant at the time of his death in 1998 and that the appellant remarried thereafter in 2000.  Therefore, notwithstanding that the appellant had a long marriage to the Veteran, once she remarried, she could no longer be a surviving spouse, absent an exception, which is not shown in this case.

The exception noted under 38 C.F.R. § 3.55 (a) (10) (ii) is not established.  Although the appellant remarried before December 16, 2003 and was over 57 years of age when she remarried, she did not file her application for benefits before December 16, 2004.  See  38 C.F.R. § 3.55 (a) (10) (ii).  The Board is sympathetic to the appellant's contention that she did not file her claim prior to December 16, 2004, and waited until 2009 to file her claim, because it was not until September 2008 that presumptive service connection was established for ALS.  In that regard, the Board notes that effective September 23, 2008, VA issued a new liberalizing regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for any Veteran who developed ALS at any time after separation from service.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008).  The Veteran died in October 1998 from ALS.  Despite the appellant's contention that she should nevertheless be entitled to DIC benefits because she filed her claim within a year of the enactment of 38 C.F.R. § 3.318, there is no provision in the law allowing for such exception.          

The Board further sympathizes with the appellant's personal suffering and financial loss associated with the Veteran's long-term medical condition and attendant care, and has considered the appellant's request for equitable relief.  See November 16, 2016 Hearing Transcript.  However, the Board must emphasize that it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 486 U.S. 414, 426 (1990)).  Absent basic eligibility, there simply is no provision pursuant to which the Board may grant the appellant the benefits sought.

In sum, to receive DIC benefits, the appellant must qualify as a surviving spouse, which is precluded by remarriage.  As she remarried after the Veteran's death, and as no exceptions in 38 C.F.R. § 3.55 (a) apply, the Board has no option but to decide this case in accordance with the applicable law, and is left with no recourse but to deny the claim as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to DIC benefits as the remarried widow of the deceased Veteran is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


